                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA

JERRY SALAS,               )                           3:16-CV-0635-RCJ-CLB
                           )
           Plaintiff,      )                           MINUTES OF THE COURT
                           )
     vs.                   )                           April 9, 2020
                           )
MICHAEL B. KOEHN, et al.,  )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                    LISA MANN                REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Two motions are currently pending. The court will address each motion in turn.

ECF No. 57 – Renewed motion for court order allowing plaintiff to have possession
of medical records in accordance with NDOC AR 639

       In this motion, plaintiff seeks to have the entirety of his medical records in his
possession (ECF No. 57). Defendants opposed the motion (ECF No. 60). No reply was
filed.

       Although AR 639.03(1) prohibits inmates from possessing their medical records in
their cell, exceptions may be made when an inmate is involved in a lawsuit pursuant to AR
639.02(8).1 Plaintiff cites to an order in Ross v. Sandoval 2:17-CV-02386-APG-GWF
(ECF No. 60) in which the District Court permitted the plaintiff to possess certain dental
records after a substantial delay in letting the plaintiff review such records. This case is
distinguishable from plaintiff’s because plaintiff seeks his entire medical file whereas Ross
sought only a certain portion of his dental file after a long delay following his request to
view the file.

       Plaintiff has not made a showing that he is unable to litigate this case utilizing the
standard procedures for viewing and copying medical records that have been utilized by
other similarly situated inmates litigating cases for years. Therefore, plaintiff’s motion
(ECF No. 57) is DENIED.

1
 Defendants note that AR 639 is currently under review and revisions have been suggested to eliminate the
current exception in AR 639.02(8).
ECF No. 58 – Omnibus motion

      Plaintiff filed this motion requesting service of process on unserved defendants
(ECF No. 58). Defendants accepted service on behalf of all defendants in this case: Dr.
Michael Koehn, Dr. Romeo Aranas, Gloria Carpenter, and Dawn Jones (ECF No. 56). An
answer or other response is due on Wednesday, April 22, 2020. Id. Therefore, plaintiff’s
motion (ECF No. 58) is DENIED as moot.

      IT IS SO ORDERED.

                                              DEBRA K. KEMPI, CLERK

                                       By:             /s/
                                              Deputy Clerk
